Citation Nr: 0808938	
Decision Date: 03/17/08    Archive Date: 04/03/08

DOCKET NO.  04-37 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1977 to 
October 1980 and from April 1984 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 determination by the 
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee.

In September 2005, the Board remanded the present matter to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C. for due process considerations and to schedule a 
videoconference hearing before a Veterans Law Judge at the 
RO.  The videoconference hearing was held in November 2005 
and the matter was returned to the Board.

In July 2006, the Board remanded the matter to the RO via the 
AMC for due process considerations, to provide adequate 
notice pursuant to the VCAA duties to notify and assist, and 
to schedule a VA medical examination and opinion regarding 
the etiology of the veteran's current foot conditions.  Those 
actions completed, the matter has properly been returned to 
the Board for appellate consideration.  See Stegall v. West, 
11 Vet. App. 268 (1998).

The July 2006 Board remand also referred to the veteran's 
claim for chronic back condition.  However, that issue has 
since been favorably decided and resolved in full by the RO; 
therefore, it is not currently before the Board.


FINDING OF FACT

The evidence, overall, demonstrates that the veteran's 
bilateral foot disability was not incurred while on active 
duty.



CONCLUSION OF LAW

Service connection for a bilateral foot disability is not 
established.  38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, 
(e.g., a broken leg), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection".  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
of Appeals of Veterans' Claims (Court) recently emphasized 
that when a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable 
of lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  Competent medical evidence may also 
include statements contained in authoritative writings, such 
as medical and scientific articles and research reports or 
analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence 
means any evidence not requiring that the proponent have 
specialized education, training, or experience.  Lay evidence 
is competent if it is provided by a person who has knowledge 
of facts or circumstances and conveys matters that can be 
observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).

The veteran claims that her current bilateral foot disability 
was caused by not being properly fitted for marching boots 
during service and being required to wear improperly sized 
boots.

The first requirement for any service connection claim is the 
existence of a current disability.  Boyer, 210 F.3d at 1353; 
Brammer, 3 Vet. App. at 225.  VA medical records indicate 
that the veteran is currently diagnosed with bilateral 
calcaneal spurs, supinated foot structure, retrocalcaneal 
bursitis, retrocalcaneal exostosis, a limb length 
discrepancy, and Haglund's deformity.  The veteran is also 
currently service-connected for residuals of post-operative 
hammertoe surgery of her toes on both the right foot and the 
left foot.  Based on the above, the evidence indeed shows a 
current disability.

The second requirement for service connection is evidence of 
in-service incurrence of an injury or disease.  The veteran's 
service medical records (SMRs) show treatment for blisters as 
a result of marching in September 1985, October 1985, August 
1986, and April 1987.  As a result, she was put on light duty 
on several occasions.  The veteran was diagnosed with 
nonspecific bursitis of the feet in August 1988.  The SMRs 
indicate evidence of in-service incurrence of bilateral foot 
conditions.

The third requirement for establishing service connection is 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  To fulfill the 
burden of proof for service connection, the medical evidence 
must demonstrate that the current disability was at least as 
likely as not (a 50 percent probability) caused by, or a 
result of the claimed in-service injury or disease.  

In April 2004, a VA podiatrist, after review of the veteran's 
medical history, opined that the veteran's "pedal pain and 
pathology in all probability have been caused by the 
combination of her military footgear and the activities she 
was instructed to do while on active duty."  

Although this treatment letter establishes a nexus to 
service, it is unclear what specific foot condition the VA 
podiatrist is relating to service.  To that end, the Board 
ordered a VA examination and medical opinion in its July 2006 
remand to determine the specific etiology of all the 
veteran's current bilateral foot conditions.

A VA examination was conducted in November 2006.  The 
examiner found objective evidence in both feet of painful 
motion, swelling, tenderness, weakness, hammertoes, 
varicosities, claw foot, hypermobile first and fifth rays, 
and Haglund's deformity.  An X-ray showed small inferior 
calcaneal spurs bilaterally, with no acute fracture or 
subluxation or additional significant degenerative findings.  

The examiner found that the veteran's bilateral hammertoes 
were worsened by service.  The examiner noted that the 
veteran has anterior cavus, with which claw toes and 
hammertoes are associated.  This condition has been service 
connected. 

The VA examiner's opinion was "foot pain caused by use of 
ill fitting boots while in the military was less likely as 
not (50/50 probability) aggravated by report of 2 month 
duration of pain and concern for callouses and painful 2 toes 
right foot (no fractures) Aug. 22, 1988 : May 22, 1989 4th 
digit subungual hematoma without lysis of nail."  The 
examiner explained that after reviewing the claims file, she 
sought to clarify the podiatrist's opinion of April 2004.  
The examiner reiterated that the veteran clearly has multiple 
foot pathologies.  The examiner referred to the veteran's 
SMRs, noting that there were complaints in service of 1) 
callouses and blisters, 2) hammertoes and digit pain, and 3) 
subungual hematoma as a single occurrence.  The examiner 
correctly notes the veteran's surgeries to correct the 
service-connected hammertoes in February 1993.  The examiner 
stated that the veteran no longer suffers from callouses and 
blisters.  The examiner stated "in my experience with 
shoegear that is not appropriately fitting it is entirely 
reasonable to assume that the claim for the 3 etiologies 
listed above to have been aggravated or caused by her 
military foot gear and activities."  

However, the examiner noted that the veteran did not display 
any callouses, blisters, erythematous or edema to 5th digits 
bilaterally, or subungual hematomas.  

In summary, the examiner opined that the veteran is not 
suffering long term disabilities of the feet from use of ill 
fitting boots.  The examiner noted that the veteran did have 
treatments while in the military which could be caused from 
the boots at that time, but that the veteran's pain today is 
not as a direct result of use of the military boots and 
activities.  

Such an opinion provides medical evidence against this claim.  
The examiner's opinion is consistent with the veteran's 
medical history and current service-connected status for 
hammertoes in both the right foot and left foot.

In summary, the medical evidence of record does not support 
the contention that the veteran's foot problems are connected 
to service.  To the contrary, VA medical opinion indicates 
that the currently manifested disability of the feet is not 
consistent with in-service origin due to ill-fitting boots.  
The Board must also find that the service and post-service 
treatment records, indicating callouses and blisters that 
were treated and resolved in service, and the VA medical 
opinion outweigh the veteran's lay statements and VA 
treatment letter cited above.

Based on the above, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for bilateral foot 
condition.  In denying her claim, the Board has considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A.  § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in July 2006 that fully addressed all 
four notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in her or his possession to the AOJ.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of her or his claim 
and given ample time to respond, but the AOJ also 
readjudicated the case by way of a supplemental statement of 
the case issued in June 2007 after the notice was provided.  
For these reasons, it is not prejudicial to the appellant for 
the Board to proceed to finally decide this appeal as the 
timing error did not affect the essential fairness of the 
adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained relevant VA 
treatment records and private records as identified and 
authorized by the veteran.  The veteran was provided an 
opportunity to set forth her contentions during a formal RO 
hearing in July 2004 and a videoconference hearing before the 
undersigned Veterans Law Judge in November 2005.  The veteran 
was afforded a VA medical examination in November 2006.  
Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the veteran in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for chronic bilateral foot conditions is 
denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


